ORDER
Per Curiam
Upon consideration of the motion for appointment of counsel; and the motion for summary affirmance, the opposition thereto, and the reply, it is
ORDERED that the motion for appointment of counsel be denied. In civil cases, appellants are not entitled to appointment of counsel when they have not demonstrated sufficient likelihood of success on the merits. It is
FURTHER ORDERED that the motion for summary affirmance be granted. The merits of the parties’ positions are so clear as to warrant summary action. Taxpayers Watchdog, Inc. v. Stanley, 819 F.2d 294, 297 (D.C. Cir. 1987) (per curiam). The district court properly determined that appellant could not sustain a claim under the Privacy Act because Bureau of Prisons inmate records systems are exempt from the Privacy Act’s amendment and accuracy requirements. See Martinez v. Bureau of Prisons, 444 F.3d 620, 624 (D.C. Cir. 2006). Further, because appellant’s claim for damages under the Privacy Act is premised on violations of 5 U.S.C. § 552a(d) and § 552a(e)(5), that claim is also barred by the Bureau of Prisons regulations exempting the relevant systems of records from the requirements of those provisions. See Skinner v. Bureau of Prisons, 584 F.3d 1093, 1097 (D.C. Cir. 2009); see also 28 C.F.R. § 16.97(j).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App. P. 41(b); D.C. Cir. Rule 41.